DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group I, Species 4 of Species Group 1, and Species 2 of Species Group 2, in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground that a serious search and/or examination burden has not been demonstrated.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The applicant also asserts that the species of Species Group 1 are not mutually exclusive because more than one photo-stabilizer may be present. This not found persuasive because Species 8 is specifically drawn to the embodiment wherein more than one photo-stabilizer is present thereby excluding more than one photo-stabilizer from the other species. The applicant also asserts that the Office has failed to show that the species of Species Groups 1 and 2 are not obvious variants. In response, the applicant is welcome to submit evidence or identify such evidence of record showing the species to be obvious variants or clearly admit on the record that this is the case. The requirement is still deemed proper and is therefore made FINAL. Claims 8 and 16-20 are withdrawn from further consideration.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2007/0074316 to Alden in view of USPN 7,527,749 to Li.
Claim 1, Alden discloses an optical stack comprising: a first substrate; a (nanowire) conductor layer disposed over the first substrate, wherein the conductor layer comprises a conductive network of nanostructures and a polymer (matrix) in which the nanostructures are disposed; and an optically clear adhesive (OCA) layer abutting the conductor layer, wherein: an interface is defined where the OCA layer abuts the conductor layer, the polymer is only present at least one of at or below the interface (see entire document including Figure 10B, the abstract, [0009], [0055], [0066], [0081]-[0086], [0095], [0113]-[0122], [0138], and [0223]-[0225]). 
Figure 10B of Alden does not illustrate an OCA layer abutting the conductor layer but Alden discloses that an OCA layer may be placed above the conductor layer ([0099]-[0101]). Alden does not appear to explicitly mention including one or more photo-stabilizers within the OCA layer but Alden discloses that one or more photo-stabilizers may be placed in a layer above a conductor layer to provide corrosion protection [0119]. Therefore, it would have been obvious to one having ordinary skill in the art to include one or more photo-stabilizers in the OCA layer of Alden motivated by a desire to provide corrosion protection. 
Claim 2, Alden does not appear to mention a specific corrosion inhibitor amount but Li discloses that it is known in the art to include from about 0.01 to 20 weight percent corrosion inhibitor (see entire document including column 5, lines 8-22 and column 8, lines 40-44). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the corrosion inhibitor in the claimed amount, because it is conventional and/or because it is within the general skill of a worker in the art to select a corrosion inhibitor amount on the basis of its suitability and desired characteristics. It is noted that Li also discloses the use of triazole as a corrosion inhibitor (column 8, lines 58-67).
Claim 3, the nanostructures are entirely disposed below the interface (Figure 10B). 
Claim 4, the nanostructures comprise silver nanostructures [0066]. 
Claims 5 and 14, the OCA layer inherently comprises one or more photo-sensitive species [0110]. Plus, the applicant admits that OCA often contains photo-sensitive species (page 6 of the current application). 
Claim 6, the one or more photo-stabilizers inherently suppress an oxidation of the nanostructures induced by the one or more photo-sensitive species. 
Claim 7, the one or more photo-stabilizers comprise at least one of an alkene, a hindered phenol, a tetrazole, a triazole, a phosphine, a thioether, or a metallic photo-desensitizer ([0113]-[0115]). 
Claim 9, the conductor layer is between the first substrate and the OCA layer (Figure 10B). 
Claim 10, the optical stack can comprise a second substrate (anti-reflective, anti-glare, barrier, hard coat, or protective film), wherein: the conductor layer is between the first substrate and the OCA layer, and the OCA layer is between the conductor layer and the second substrate (Figure 10B and [0099]-[0100]). 
Claim 11, the conductor layer abuts the first substrate, and the OCA layer abuts the second substrate (Figure 10B and [0099]-[0100]).
Claim 12, the OCA layer has a homogenous composition and is different than the nanostructure polymer ([0088] and [0110]).
Claim 13, the nanostructures are entirely disposed below the interface (Figure 10B). 
Claim 15, the one or more photo-stabilizers inherently suppress an oxidation of the nanostructures induced by the photo-sensitive species.

Conclusion
This is a Continuation of applicant's earlier Application No. 13/840,864. All of the claims are rejected with the same prior art applied in the Office action mailed 10/25/2016 in application 13/840,864. MPEP 706.07(b) states that the claims of an application may be finally rejected where all the claims in the application are drawn to the "same invention" claimed in the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims of the earlier application, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789